
	

113 S1017 IS: To permit flexibility in the application of the budget sequester by Federal agencies.
U.S. Senate
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1017
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2013
			Mr. Udall of Colorado
			 (for himself and Ms. Collins) introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To permit flexibility in the application of the budget
		  sequester by Federal agencies.
	
	
		1.DefinitionIn this Act, the term agency
			 means—
			(1)an Executive
			 agency (as defined in section 105 of title 5, United States Code);
			(2)an office,
			 agency, or other establishment in the legislative branch which is not a part of
			 another office, agency, or other establishment in the legislative branch;
			 and
			(3)an office,
			 agency, or other establishment in the judicial branch which is not a part of
			 another office, agency, or other establishment in the judicial branch.
			2.Flexible
			 sequester implemented by agency heads
			(a)In
			 generalNotwithstanding any
			 other provision of law, the budget sequester for an account in the security and
			 non-security categories required by section 251A of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 for fiscal year 2013 shall be implemented
			 within each account as determined by the head of the agency with spending
			 authority over such account.
			(b)Appropriations
			 oversightThe head of an agency may not exercise the authority
			 provided in subsection (a) unless the head has submitted a notice of
			 implementation describing the proposed exercise of authority to the Committees
			 on Appropriations of both Houses not later than 5 days before exercising such
			 authority.
			
